Title: To Thomas Jefferson from John Henry Sherburne, 3 February 1825
From: Sherburne, John Henry
To: Jefferson, Thomas


                        Respected Sir,
                        
                            Navy Department
                            3. February 1825
                        
                    I do myself the honour to enclose herewith, a copy of the prospectus of the intended publication of the Life of the Chevalier John Paul Jones, a Captain in the U.S. Navy, during the Revolutionary War, & I venture to do this with the more confidence, because the documents in my possession shew that he had the honor to be personally known to you, especially during your residence in France as minister = Plenipotentiary of the U.S. The documents in my possession are both numerous and interesting, but, unfortunately for the Biographer of Commodore Jones, are silent as to his circumstances & pursuits after his return from the short service in Russia to France.To supply this deficiency, & to shew my sensibility in what concerns the just fame of our Revolutionary Statesmen & Heroes, are the inducements with me to trespass upon your notice my present application for such other & further information as it may be in your power and not to troublesome or inconvenient to afford. The prospectus will shew what I have promised the public in regard to the character and enterprizes of Commodore Jones; but I am compelled to acknowledge, to you Sir, that to enable me to redeem my pledge, I am compelled to solicit, on some few points, the aid of those who were personally acquainted with him & his concerns, especially toward the close of his Life, and surely I ought to feel little or no apprehensions of trespassing too far, when I address myself to you, Sir, and to your friend Mr. Adams upon this subject. My father John S. Sherburne, of Portsmouth N.H. who experienced your friendship, on many occasions, & particularly in your appointment of him to be Judge of the N. Hampshire District Court, (in which situation he still  continues) has directed me, should an opportunity ever present itself to address you, to make mention of his name,& to renew the assurance of his personal friendship & esteem, and I do it the more readily because it affords to the Son  the high satisfaction of protesting to you that those sentiments are richly inherited by Honored Sir, Your most obedient & very humble servt
                        John Henry SherburneRegister of the NavyU. States.P.S. I would also observe that I am the nephew of the late Governor Langdon of Portsmouth—one of your once esteemd friends